DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 3/3/22, amended claim(s) 1-2 and 7, and canceled claim(s) 33 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 23, the claim language “wherein the temperature sensors are arranged in orthogonal pairs along a longitudinal axis of the elongate flexible outer tube, exceeding an average length and area that the heart is in contact with the esophagus” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of arranging the temperature sensors in orthogonal pairs that exceed the average length and area that the heart is in contact with the esophagus, but the specification fails to sufficiently identify what distance(s) allow for this, and also fails to disclose any definitive structure that could possibly perform the result-oriented function.  All the claim recites is that length is exceeded.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 4, 7-8, 10-11, 13, 16-20, and 22-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “an elongate flexible outer tube … the elongate outer tube comprising a curved deflection … the curved deflection being stiffer than the esophagus” is ambiguous.  The claim is somewhat confusing since the outer tube is both “flexible,” yet at the same time “stiffer than the esophagus.”  So it’s unclear how flexible is the term “elongate flexible outer tube,” because it is not more flexible than the esophagus.  The claim is examined as meaning that it is capable of being flexed if a threshold amount of force is applied.
For claim 1, the claim language “an elongate flexible insertion tube … the elongate insertion tube having a portion that is stiffer than the curved deflection of the elongate outer tube” is ambiguous.  The claim is somewhat confusing since the insertion tube is both “flexible,” yet at the same time “stiffer than the curved deflection of the elongate outer tube.”  So it’s unclear how flexible is the term “elongate flexible insertion tube,” because it is not more flexible than the curved deflection of the outer tube.  The claim is examined as meaning that it is capable of being flexed if a threshold amount of force is applied.
For claim 1, the claim term “having” (line 11) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 23, the claim language “wherein the temperature sensors are arranged in orthogonal pairs along the device’s longitudinal axis, exceeding the average length and area that the heart is in contact with the esophagus” is ambiguous.  Claim 3 is an apparatus-type claim.  This claim language defines a property (i.e, length and area), based on a result, of the temperature sensors, but it is unclear what lengths/areas/structures have this property that can achieve this result.  Therefore, the metes and bounds of the claim language is unclear.  The claim is examined as functional language (without the structural property), such that if the prior art is capable of being at a length or area, then the claim language is anticipated.
Dependent claim(s) 2, 4, 7-8, 10-11, 13, 16-20, and 22-24 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-2, 4, 7-8, 10-11, 13, 16-20, and 22-24 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, 11, 13, 17-18, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,393,071 to Boveja et al. (hereinafter “Boveja”) in view of U.S. Patent Application Publication No. 2011/0034936 to Maloney, U.S. Patent Application Publication No. 2008/0033415 to Riker et al. (hereinafter “Rieker”), and U.S. Patent Application Publication No. 2003/0032865 to Estes et al. (hereinafter “Estes”).
For claim 1, Boveja discloses an esophageal deflection device (Abstract), the device comprising:
an elongate flexible (see col. 3, lines 52-54) outer tube (406a/406b) (Figs. 17A-B) (col. 12, lines 45-46) comprising a proximal end (proximal end of 406a/406b) and a distal end  (distal end of 406a/406b) and a central portion therebetween (central portion of 406a/406b), the elongate outer tube comprising a curved deflection between the distal end and the central portion (see Figs. 17A-B); and
an elongate flexible (see col. 12, lines 51-57, the insertion tube or rod being capable of being inserted and withdrawn from the esophagus) insertion tube or rod (“straight stylet,” col. 12, lines 51-57) comprising a distal end (distal end of “straight stylet”) and a proximal end (proximal end of “straight stylet”), the elongate insertion tube being dimensioned to slide within the elongate outer tube (col. 12, lines 51-53), at least a corresponding portion of the elongate insertion tube being stiffer than the curved deflection of the elongate outer tube to create force to at least partially straighten the curved deflection of the elongate outer tube when the portion of the elongate insertion tube is within the curved deflection of the elongate outer tube (col. 12, lines 51-57), wherein the curved deflection is U-shaped or is compound curve shaped (see Figs. 7A).
Boveja does not expressly disclose that the elongate outer tube is of biocompatible material.
However, Maloney teaches an elongate outer tube (10) made of a biocompatible material (para [0032], silicone being a biocompatible material1).
It would have been obvious to a skilled artisan to modify Boveja such that the elongate outer tube is of biocompatible material, in view of the teachings of Maloney, for the obvious advantage of making sure that Boveja’s outer tube is compatible with the esophagus tissue.
Boveja does not expressly disclose the curved deflection being stiffer than the esophagus.
However, Rieker teaches a curved deflection being stiffer than the esophagus (apparatus 100 with controlled curve 115 with predefined shape and stiffness deflects esophagus 100, e.g., the deflection is stiffer than the esophagus in order to effectively deflect esophagus) (Figs. 1A and 2A) (para [0048]-[0049]).
It would have been obvious to a skilled artisan to modify Boveja to include the curved deflection being stiffer than the esophagus, in view of the teachings of Rieker, for the obvious advantage of minimizing/preventing thermal damage.
Boveja does not expressly disclose wherein a length of the elongate outer tube from a central portion to the distal end is predetermined to place the curved deflection at a targeted esophagus location near the left atrium of the heart.
However, Rieker teaches wherein a length of the elongate outer tube from a central portion to the distal end is predetermined to place the curved deflection at a targeted esophagus location near the left atrium of the heart (para [0058] and [0061]).
It would have been obvious to a skilled artisan to modify Boveja wherein a length of the elongate outer tube from a central portion to the distal end is predetermined to place the curved deflection at a targeted esophagus location near the left atrium of the heart, in view of Rieker, for the obvious advantage of protecting the esophagus during ablation.
Boveja, Maloney, and Rieker do not expressly disclose a handle at the proximal end of the elongated flexible outer tube, the handle comprising view holes to view markings on the elongate flexible insertion tube or rod, the markings and view holes combining to provide a depth insertion indicator, which indicates the relative position of the elongate flexible insertion tube or rod in the elongate flexible outer tube.
However, Estes teaches a handle (proximal portion of 210) at the proximal end of an elongated outer tube (210) (see Fig. 23), the handle comprising a view hole (232) to view markings (366) on an inner tube or rod (360) (see Fig. 22), the markings and view holes combining to provide a depth insertion indicator (as can be seen in Figs. 22-23), which indicates the relative position of the elongate insertion tube or rod in the elongate outer tube (as can be seen in Figs. 22-23).
It would have been obvious to a skilled artisan to modify Boveja to include a handle at the proximal end of the elongated flexible outer tube, the handle comprising view holes to view markings on the elongate flexible insertion tube or rod, the markings and view holes combining to provide a depth insertion indicator, which indicates the relative position of the elongate flexible insertion tube or rod in the elongate flexible outer tube, in view of the teachings of Estes, for the obvious advantage of being able to verify the insertion depth of the device in Boveja.  Additionally, it is noted that two holes would be obvious ad since it would be the mere duplication of parts of the element 232 of Estes that would provide the exact same function (i.e., viewing the markings) as that of one hole.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
For claim 2, Boveja does not expressly disclose an elongate outer tube handle at the proximal end of the elongate flexible outer tube forming a grip for a practitioner.
However, Rieker teaches an elongate outer tube handle (125) at the proximal end of the elongate outer tube (as can be seen in Figs. 1A and 2A) forming a grip for a practitioner (as can be seen in Figs. 1A and 2A).
It would have been obvious to a skilled artisan to modify Boveja to include an elongate outer tube handle at the proximal end of the elongate flexible outer tube forming a grip for a practitioner, in view of the teachings of Rieker, for the obvious advantage of providing a means for the practitioner to manipulate the outer tube and insertion tube.
For claim 4, Boveja further discloses wherein the curved deflection of the elongate flexible outer tube is immediately adjacent the distal end of the elongate flexible outer tube (as can be seen in Figs. 17A-17B) and the curved deflection of the elongate flexible outer tube is separated by a straight portion of the elongate flexible outer tube from the distal end of the elongate flexible outer tube (as can be seen in Figs. 17A-17B).
For claim 7, Boveja does not expressly disclose discloses wherein the elongate flexible outer tube comprises bellows and the curved deflection includes bellows comprising different stiffnesses.
However, Rieker teaches wherein the elongate outer tube comprises bellows and the curved deflection includes bellows comprising different stiffnesses (para [0049]).
It would have been obvious to a skilled artisan to modify Boveja wherein the elongate flexible outer tube comprises bellows and the curved deflection includes bellows comprising different stiffnesses, in view of the teachings of Rieker, for the obvious advantage of having different construction for different purposed parts of the device, so that the construction suits each parts purpose.
For claim 11, Boveja does not expressly disclose wherein one or both of the elongate flexible outer tube and the elongate flexible insertion tube comprises a variable stiffness along a length of the elongate insertion tube.
However, Rieker wherein one or both of the elongate flexible outer tube and the elongate flexible insertion tube comprises a variable stiffness along a length of the elongate insertion tube (para [0049]).
It would have been obvious to a skilled artisan to modify Boveja wherein one or both of the elongate flexible outer tube and the elongate flexible insertion tube comprises a variable stiffness along a length of the elongate insertion tube, in view of the teachings of Rieker, for the obvious advantage of having different construction for different purposed parts of the device, so that the construction suits each parts purpose.
For claim 13, Boveja does not expressly disclose one or all of a depth insertion indicator, radio opaque marker, and a lumen in the flexible insertion tube or rod.
However, Maloney teaches one or all of a depth insertion indicator, radio opaque marker, and a lumen in the flexible insertion tube or rod (para [0038]).
It would have been obvious to a skilled artisan to modify Boveja to include one or all of a depth insertion indicator, radio opaque marker, and a lumen in the flexible insertion tube or rod, in view of the teachings of Maloney, for the obvious advantage of tracking the location of the insertion tube or rod.
For claim 17, Boveja does not expressly disclose wherein an outer diameter of the elongate flexible outer tube is substantially matched to an esophagus inner diameter.
However, Rieker wherein an outer diameter of the elongate flexible outer tube is substantially (Examiner’s Note” “substantially” interpreted in view of para [0021] of Applicant’s specification as originally filed) matched to an esophagus inner diameter (para [0086]).
It would have been obvious to a skilled artisan to modify Boveja wherein an outer diameter of the elongate flexible outer tube is substantially matched to an esophagus inner diameter, in view of the teachings of Rieker, for the obvious advantage of making the outer tube a size that can fit through the patient’s mouth or nasal cavity, and esophagus.
For claim 18, Boveja does not expressly disclose wherein an outer diameter of the elongate flexible outer tube is at least half of an esophagus inner diameter.
However, Rieker teaches wherein an outer diameter of the elongate flexible outer tube is at least half of an esophagus inner diameter (para [0086]).
It would have been obvious to a skilled artisan to modify Boveja wherein an outer diameter of the elongate flexible outer tube is at least half of an esophagus inner diameter, in view of the teachings of Rieker, for the obvious advantage of making the outer tube a size that can fit through the patient’s mouth or nasal cavity, and esophagus.
For claim 20, Boveja further discloses a three-dimensional arrangement of plurality of temperature sensors disposed near an outermost surface of the elongate flexible outer tube (see Figs. 17A-B) (col. 6, lines 17-28 and col. 12, lines 4-5).
For claim 23, Boveja further discloses wherein the temperature sensors are arranged in orthogonal pairs along a longitudinal axis of the elongate flexible outer tube (Examiner’s Note: this limitation construed in view of Fig. 6A of Applicant’s specification) (as can be seen in Figs. 18A-B), exceeding an average length and area that the heart is in contact with the esophagus (as can be seen in Figs. 17A-B).
For claim 24, Boveja further discloses wherein the temperature sensor are arranged in orthogonal pairs along a longitudinal axis of the elongate flexible outer tube including the central portion (Examiner’s Note: this limitation construed in view of Fig. 6A of Applicant’s specification) (as can be seen in Figs. 18A-B), and increase in density in a region of the curved deflection compared to temperature sensors arranged in other portions of the elongate flexible outer tube (see Figs. 17A-B, which show 414 more dense in the curves that are towards the distal end of the device than a region that includes all the portion of the device closer to the proximal end, which has a subsection having no sensors, that when combined with the other subsections, result in a lesser density, i.e., closer to elements 412 or 416).
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boveja in view of Maloney, Rieker, and Estes, and further in view of U.S. Patent Application Publication No. 2007/0093858 to Gambale et al. (hereinafter “Gambale”).
For claims 8 and 10, Boveja does not expressly disclose a domed tip at the distal end of the elongate flexible outer tube with an opening in the domed tip, wherein the distal end of the elongate flexible insertion rod or tube comprises a taper and the distal end and opening in the domed tip are sized to permit a portion of the taper to extend through the opening in the domed tip.
However, Rieker teaches a domed tip at the distal end of the elongate outer tube (as can be seen in Figs. 3A-E).
Additionally, Gambale teaches an opening in a tip (see unlabeled opening in 140 in Figs. 55-57), wherein a distal end of an elongate rod or tube (170) comprises a taper (as can be seen in Figs. 55-57) and the distal end and opening in the tip are sized to permit a portion of the taper to extend through the opening in the tip (as can be seen in Figs. 55-57).
It would have been obvious to a skilled artisan to modify Boveja to include a domed tip at the distal end of the elongate flexible outer tube with an opening in the domed tip, wherein the distal end of the elongate flexible insertion rod or tube comprises a taper and the distal end and opening in the domed tip are sized to permit a portion of the taper to extend through the opening in the domed tip, in view of the teachings of Rieker and Gambale, for the obvious advantage of making the distal tip of the device atraumatic and allow for a limited extension of the rod or tube past the outer tube.
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boveja in view of Maloney, Rieker and Estes, and further in view of U.S. Patent Application Publication No. 2015/0289753 to Kimura.
For claim 16, Boveja, Maloney, Rieker, and Estes do not expressly disclose wherein the flexible insertion tube or rod comprises or consists of an endoscope.
However, Kimura teaches wherein an insertion tube or rod comprises or consists of an edoscope (see Fig. 2B) (para [0056]).
It would have been obvious to a skilled artisan to modify Boveja wherein the flexible insertion tube or rod comprises or consists of an endoscope, in view of the teachings of Kimura, for the obvious advantage of being able to image the site at the distal end of the tube.
For claim 19, Boveja, Maloney, Rieker, and Estes do not expressly disclose wherein an outer diameter of the elongate flexible outer tube is less than half of an esophagus inner diameter, the elongate flexible outer tube further comprising suction ports for drawing a vacuum to draw esophagus walls into contact around a circumference of the elongate outer tube.
However, Kimura teaches wherein an outer diameter of the elongate outer tube is less than half of an esophagus inner diameter (para [0058])2.
Additionally, Rieker teaches the elongate outer tube further comprising suction ports (168) for drawing a vacuum (para [0068]) to draw (Examiner’s Note: functional language, i.e., capable of) esophagus walls into contact around the circumference of the elongate outer tube (para [0068]).
It would have been obvious to a skilled artisan to modify Boveja wherein an outer diameter of the elongate flexible outer tube is less than half of an esophagus inner diameter, the elongate flexible outer tube further comprising suction ports for drawing a vacuum to draw esophagus walls into contact around a circumference of the elongate outer tube, in view of the teachings of Rieker and Kimura, for the obvious advantage of holding the esophagus against at least a second of the outer tube during movement.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boveja in view of Maloney, Rieker, and Estes, and further in view of U.S. Patent No. 5,620,479 to Diederich.
For claim 22, Boveja, Maloney, Rieker, and Estes do not expressly disclose wherein the elongate flexible outer tube comprises an outer coating and the temperature sensors are embedded in the coating.
However, Diederich teaches a tubular transducer that are disposed over a catheter and that “temperature sensors are embedded in the coating over each transducer” (col. 3, lines 27-34).
It would have been obvious to a skilled artisan to modify Boveja wherein the elongate flexible outer tube comprises an outer coating and the temperature sensors are embedded in the coating, in view of the teachings of Diederich, for the obvious advantage of protecting the temperature sensors.
Response to Arguments
Applicant’s arguments filed 3/3/22 have been fully considered.
With respect to the 112 rejections, the 112 rejections that were argued against in the response are withdrawn in view of Applicant’s arguments.  However, the rejections that were not argued are maintained.
 With respect to the 103 rejections, Applicant’s arguments will be treated in the order they were presented in the response.
With respect to claim 1, Estes is not relied upon for the elongate outer tube being flexible, Boveja is.  Additionally, Estes is not relied upon for the device being an esophageal deflection device.  However, a skilled artisan would be motivated to modify Boveja in view of Estes because it would allow the user to verify the insertion depth.  Although both devices are inserting into different anatomies, Estes addressing a problem faced by the inventor in that an operator of the device can know how far down the inner tube is being inserted.
With respect to claim 7, Rieker expressly discloses “…subjected to heat treatment to selectively create regions of different stiffness to aid in bending the section” (para [0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.sciencedirect.com/topics/engineering/silicone-material, accessed 9/24/21.
        2 The inner diameter of the esophagus being up to 30 mm; see https://www.ncbi.nlm.nih.gov/books/NBK6899; accessed 9/24/21.